Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 1 of 9



                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                                         Miami Division
                               Case Number: 20-21574-CIV-MORENO

       CODEVENTURES, LLC, a Florida limited
       liability company,

                     Plaintiff,
       vs.

       VITAL MOTION INC., a Delaware
       corporation, and DAVID A. LOVENHEIM, an
       individual,

                     Defendants.
   - - - - - - - - - - - - - - - - - -I
        0 RD ER GRANTING VITAL MOTION, INC.'S MOTION TO DISSOLVE WRIT OF
            GARNISHMENT AND DISSOLVING WRIT AS TO BANK OF AMERICA

             THIS CAUSE came before the Court upon Vital Motion, Inc. 's Motion to Dissolve Writ

   of Garnishment (D.E. 112), filed on June 30, 2021. Because Vital's Bank of America accounts

   are in South Carolina, Vital's motion to dissolve Codeventures, LLC's writ of garnishment as to

   Bank of America is granted.

                                             I.      BACKGROUND

             On April 27, 2021, the Court entered Final Judgment in favor of the Plaintiff Codeventures,

   LLC and against the Defendant Vital Motion, Inc. in the amount of $122,421.72, after granting

   Codeventures' motion for summary judgment on its breach of promissory note claim against Vital.

   Subsequently, Codeventures filed an ex parte Application for Writ of Garnishment with the Clerk

   of the Court, seeking a writ of garnishment1 as to Bank of America Corporation, as it was "believed



   1 Section 77.01 defines a "[r]ight to writ of garnishment[]" as "[e]very person or entity who has
   sued to recover a debt or has recovered judgment in any court against any person or entity has a
   right to a writ of garnishment, in the manner hereinafter provided, to subject any debt due to
   defendant by a third person or any debt not evidenced by a negotiable instrument tharwill become
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 2 of 9



   to have possession of property in which the Judgment Debtor [Vital] has a substantial, non-exempt

   interest."2 Codeventures also filed an ex parte motion for appointment of a process server. The

   Clerk then entered a Writ of Garnishment as to Bank of America and appointed a process server.

          Bank of America, the garnishee, filed an answer to the writ of garnishment, indicating it

   had set aside the following amounts from three accounts for Vital: $434.21, $3.95; and $406.09

   (total: $844.25). (D.E. 91 ~ 2). Bank of America's answer lists the following information under

   the three bank accounts: "Vital Motion, Inc.[,] 8029 S. Dorchester Tree.[,] Indian Land, SC 29707-

   5883[.]" Id.   ~   1.

           Codeventures then filed a notice to Judgment Debtors and Certificate of Service, certifying

   that "a copy of the June 2, 2021 Writ of Garnishment to Bank of America[] and a copy of the Ex-

   Parte Motion for Appointment of Process Server [], together with this certificate of service" was

   served on Vital and its counsel. (D.E. 92). 3 Codeventures also later filed a Notice of Serving

   Answer of Garnishee on Vital, indicating "tpat [Vital] must move to dissolve the writ of

   garnishment within 20 days after the date indicated on the certificate of service in this notice if any



   due absolutely through the passage of time only to the defendant by a third person, and any tangible
   or intangible personal property of defendant in the possession or control of a third person." Fla.
   Stat. § 77.01.
   2
     Codeventures included the amount of judgment in the application. "To obtain a writ of
   garnishment after judgment, the plaintiff is required to file a motion stating the amount of the
   judgment." See Skulas v. Loiselle, Case No. 09-60096, 2010 WL 1790439, at *2 (S.D. Fla. Apr. 9,
   2010) (citing Fla. Stat. § 77.03), report and recommendation adopted, 2010 WL 1790433 (S.D.
   Fla. May 5, 2010).
   3
     Section 77.055, titled, "Service of garnishee's answer and notice of right to dissolve writ[,]
    states, in relevant part: "[w]ithin 5 days after service of the garnishee's answer on the plaintiff or
   after the time period for the garnishee's answer has expired, the plaintiff shall serve, by mail, the
   following documents: a copy of the garnishee's answer, and a notice advising the recipient that
   he or she must move to dissolve the writ of garnishment within 20 days after the date indicated
   on the certificate of service in the notice if any allegation in the plaintiffs motion for writ of
   garnishment is untrue." Fla. Stat. § 77.055.


                                                      2
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 3 of 9



   allegation in the Plaintiffs motion or writ of garnishment is untrue." 4 (D.E. 93). On June 30, 2021,

   Vital timely moved to dissolve the writ of garnishment as to Bank of America (D.E. 112).

          After Codeventures filed its response in opposition and Vital filed a reply, the Court

   ordered the parties to file proof showing the location ofVital's bank accounts. Vital timely filed a

   Declaration of Terry Bradley, Vital's Controller and Corporate Secretary since 2012, where

   Bradley avers that two of the bank accounts at issue were opened in Leesburg, Virginia (accounts

   xxxx-1684 and xxxx-1697) in 2012 (D.E. 125-1              ~   4), and one was opened in Cornelius, North

   Carolina (account xxxx-9650) in 2017 (id.        ~   5). Moreover, Bradley avers that "[a]t all material

   times, the address on each of the three accounts has been Vital's principal place of business, which

   changed from Leesburg, Virginia, to Cornelius, North Carolina, and is now located in Indian Land,

   South Carolina." (D.E. 125-1   ~   6). This is consistent with Bank of America's listed address for the

   account holder, Vital, in its answer to the writ. (D.E. 91,          ~   1). Codeventures did not file any

   supplementary documents by the Court's deadline, and the time to do so has passed.

                                                  II.        ANALYSIS

          In its motion to dissolve the writ of garnishment, Vital points out that Bank of America's

   answer to the writ indicates that the three Vital bank accounts are located in Indian Land, South

   Carolina. (D.E. 112   ~   4); (D.E. 91   ~   1). As a result, Vital now seeks dissolution of the writ,

   contending that the Court lacks jurisdiction over Vital's Bank of America accounts located in

   South Carolina. See Skulas v. Loiselle, Case No. 09-60096, 2010 WL 1790439, at *2-3 (S.D. Fla.

   Apr. 9, 2010), report and recommendation adopted, 2010 WL 1790433 (S.D. Fla. May 5, 2010).


   4
     Under § 77 .07, titled "Dissolution of writ[,]" "[t]he defendant and any other person having an
   ownership interest in the property, as disclosed by the garnishee's answer, shall file and serve a
   motion to dissolve the garnishment within 20 days after the date indicated in the certificate of
   service on the defendant and such other of the plaintiffs notice required bys. 77.055, stating that
   any allegation in plaintiffs motion for writ is untrue." Fla. Stat. § 77.07.


                                                         3
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 4 of 9



   In Skulas, the plaintiff obtained a writ of garnishment directed to PNC Bank, N.A.'s Fort

   Lauderdale branch. 2010 WL 1790439, at *1. The defendant sought to dissolve the writ, arguing

   that the "plaintiff improperly 's[ought] to use a Florida writ to garnish [the defendant's] assets in

   Pennsylvania" and reiterating that it maintained an account with PNC Bank but through a branch

   located in Pennsylvania. Id. at *2. The court in Skulas characterized the issue there as "whether,

   under Florida's garnishment statute, a judgment creditor can garnish a bank account maintained

   outside of Florida." Id. The court answered the question in the negative, "find[ing] that because

   the bank account at issue [was] located in Pennsylvania, the Court d[id] not have jurisdiction over

   it and the instant Writ of Garnishment[] should be dissolved." Id. at *3. Despite that the fact that

   the garnishment statute, § 77.04, included "no express territorial limitation on the location of the

   property within the garnishee's possession or control," id. at *2, the Skulas court relied on APR

   Energy in reaching its recommendation, which is also cited by Vital. Id. at *2 (citing APR Energy,

   LLC v. Pakistan Power Resources, LLC, Case No. 3:08-cv-961-J-25MCR, 2009 WL 425975, at

   *2 (M.D. Fla. Feb. 20, 2009). 5 After neither side filed objections to the report and recommendation,

   the district court adopted it and dissolved the writ of garnishment. Skulas, 2010 WL 1790433, at

   *1.

          Additionally, Vital cites to the court's report and recommendation in Inversiones y

   Procesadora Tropical Inprotsa, S.A. v. Del Monte Int'! GmbH, Case No. 16-24275-CIV-

   MORENO, 2020 WL 6384878 (S.D. Fla. Aug. 5, 2020), report and recommendation adopted,

   2020 WL 6384299 (S.D. Fla. Oct. 30, 2020). That case involved proceedings supplementary where

   the respondent filed a motion "seek[ing] to seize the intangible contract rights that [petitioner]



   5In APR Energy, the court granted a motion to dissolve prejudgment writ of garnishment because
   the federal district court in Florida "d[i]d not have jurisdiction to issue a writ of garnishment
   against [a] bank account in Oklahoma." APR Energy, 2009 WL 425975, at *2.

                                                    4
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 5 of 9



   ha[d] as a result of its contract with [a] third[] party[]." Inversiones, 2020 WL 6384878, at *I. In

   relevant part, Magistrate Judge Louis found that "the only way by which this Court could allow

   [respondent] to reach those funds would be through a writ of garnishment on the bank account in

   which they have been deposited, such a move, though, would be in contravention of Florida law."

   Id. at *4. And the move would be in contravention of Florida law because, in that case, "all the

   funds [were] held outside of the state of Florida and, thus, [were] beyond the reach of a Florida

   writ of garnishment." Id. Given that garnishment proceedings are quasi in rem, meaning that the

   presiding court must have personal jurisdiction over the garnishee (in personam) and jurisdiction

   over the property or res (in rem), see id. (citing Stansell v. Revolutionary Armed Forces of

   Colombia (FARC), 149 F. Supp.3d 1337, 1339 (M.D. Fla. 2015) (Stansell I)), Magistrate Judge

   Louis found that the court was without jurisdiction to "levy a writ of garnishment on the bank

   accounts in Costa Rica" and recommended that the motion to seize intangible property be denied.

   Id. After the parties failed to file any objections to the report and recommendation, this Court

   adopted it. See Inversiones, 2020 WL 6384299, at *I.

          In its response in opposition, Codeventures maintains that "Vital's Motion is based on an

   unsupported assumption that the [Bank of America] [a]ccounts in which the funds are held are

   physically located in South Carolina" and Bank of America's "Answer to the Writ[], however,

   does not state that." Codeventures argues that the writ only lists an address for Vital in South

   Carolina and that "[t]here is no indication or confirmation that the Accounts are located in South

   Carolina, as Vital contends." Codeventures posits that Vital's motion should be denied for this

   reason alone, without citing to any legal authority. All three bank accounts include the name on

   the account, Vital Motion, Inc., with an address, 8029 S. Dorchester Tree., Indian Land, SC. (D.E.




                                                    5
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 6 of 9



   91,   ~   1). And, according to Terry Bradley, the Controller and Corporate Secretary of Vital, the

   three Bank of America accounts were never opened or maintained in Florida. (D.E. 125-1          ~   6).

              Codeventures does not attempt to address or distinguish Skulas; instead, it refers the Court

   to Ellis v. Barclays Bank PLC-Miami Agency, 594 So. 2d 826, 827 (Fla. 3d DCA 1992), but, as

   the court noted in Skulas, 2010 WL 1790439, at *2, Ellis involved a different issue. Ellis involved

   a plaintiff that served a writ of garnishment on Barclays Bank, the garnishee, and it "answered the

   writ by accounting for all accounts in the United States, and it stated it did not have possession or

   control of any monies payable to [plaintiff's former husband]." 594 So. 2d at 827. The plaintiff

   "traversed [the garnishee's] denial of debt due to failure to account for its Caribbean branches,

   especially the branch in Antigua." See id The garnishee filed a motion for summary judgment,

   seeking to be "discharged from further liability after having accounted for all accounts held by [the

   plaintiff's husband] in Florida and elsewhere in the United States." Id. The garnishee "further

   argued that the process of a United States court served on a United States branch of an international

   bank cannot reach deposits possibly held in foreign branches." Id. (emphasis added). The trial

   court granted the motion for summary judgment and entered an order discharging the garnishee

   from further liability under the writ of garnishment. Id. Florida's Court of Appeal for the Third

   District affirmed the trial court's order. Id.

              Ellis is distinguishable because this case involves a plaintiff, Codeventures, seeking a writ

   of garnishment over bank accounts located in the United States, not in foreign countries. This case

   is more analogous to Skulas because, "[t]he issue here is whether, under Florida's garnishment

   statute, a judgment creditor can garnish a bank account maintained outside of Florida." 2010 WL

   1790439, at *2. Like in Skulas, where the court recommended dissolving a writ of garnishment

   concerning a bank account in Pennsylvania, here the Court must dissolve Codeventures' writ of



                                                        6
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 7 of 9



   garnishment because Vital's three bank accounts are located in South Carolina. Skulas, 2010 WL

   1790439, at *2-3; see also APR Energy, LLC, 2009 WL 425975, at *2 ("As this Court does not

   have jurisdiction to issue a writ of garnishment against the bank accounts in Oklahoma,

   Garnishee's Motion to Dissolve[] is due to be granted.").

          In its opposition, Codeventures incorrectly states that "Vital should have, but did not, cite

   to the more recent decision from Judge Corrigan in the Middle District of Florida," Power Rental

   Op Co, LLC v. Virgin Islands Water & Power Auth., Case No. 3:20-cv-1015-J-32JRK, 2021 WL

   268472 (M.D. Fla. Jan. 27, 2021). Vital, in fact, cited that case in its motion for the proposition

   that the "Florida garnishment statute does not apply extraterritorially to out-of-state bank

   accounts." (D.E. 112, at 3) (citing Power Rental, 2021 WL 268472, at *8).

          In Power Rental, Judge Corrigan surveyed Florida law, as well as cases out of the Middle

   District of Florida and Southern District of Florida, to determine "whether trial courts must have

   in rem jurisdiction· over assets to issue a prejudgment writ of garnishment, and what is the

   situs/location of a bank account in light of modem banking practices," given that "[t]he answers

   to these questions are not evident based on the plain language of the garnishment statute." 2021

   WL 2684 72, at *2. As a preliminary matter, Judge Corrigan noted how "[g]arnishment actions in

   Florida federal courts are governed by the procedures of the applicable Florida statutes," id at *2

   (citing Branch Banking & Trust Co. v. Hamilton Greens, LLC, No. 11-80507-CIV-

   MARRA/MATTHEWMAN, 2015 WL 5257668, at *3 (S.D. Fla. Sept. 8, 2015)), and "[f]ederal

   courts sitting in diversity must also 'follow the decisions of the intermediate state courts in the

   absence of convincing evidence that the highest court of the state would decide differently," id. at

   *3 (citing Stoner v. New York Life Ins. Co., 311 U.S. 464,467, 61 S.Ct. 336, 85 L.Ed. 284 (1940)).




                                                    7
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 8 of 9



           Judge Corrigan held that "the Florida garnishment statute does not apply extraterritorially

   to out-of-state bank accounts." Id. at *8. Judge Corrigan noted the Ellis case, where Florida's Court

   of Appeal for the Third District "cited two Florida cases, which provide additional insight into the

   [Florida] court's interpretation of the garnishment statute." Id. at *3 (citing Ellis, 594 So. 2d at

   827). Those two cases are: (1) State ex rel. Florida Bank & Trust Co. v. White, 155 Fla. 591, 21

   So. 2d 213, 215 (1944) ("A court has no jurisdiction to adjudicate the right of action in the rem

   when the property in controversy is without the limits of the court's jurisdiction and its process

   cannot reach the locus in quo."); and (2) Tueta v. Rodriguez, 176 So. 2d 550, 552 (Fla. 2d DCA

   1965) ("A court may not proceed in-rem or quasi-in-rem when the subject matter of the action is

   not within the territorial jurisdiction of the court.").

           From the Middle District of Florida, Judge Corrigan cited cases where district courts

   dissolved writs of garnishments where bank accounts were located outside the State of Florida.

   See APR Energy, 2009 WL 425975, at *2-3; Stansell I, 149 F. Supp. 3.d. at i339 ("[T]he Court

   concludes that it lacks subject matter jurisdiction to garnish any funds in any bank accounts located

   outside the State of Florida."); Linstol USA, LLC v. Midway Advanced Prods., LLC, Case No.

   2:18-cv-669-FtM-38NPM, 2020 WL 224527, at *1 (M.D. Fla. Jan. 15, 2020) (granting motion to

   dismiss writ of garnishment for lack of jurisdiction and dissolving writ of garnishment where the

   bank account funds were located outside the State of Florida).

           From the Southern District of Florida, Judge Corrigan cited the subsequently adopted

   reports and recommendations in Skulas and Inversiones, where both courts found that the bank

   accounts in question were outside the reach of Florida's garnishment statute. Skulas, 2010 WL

   1790439, at *3 (bank account in Pennsylvania); Inversiones, 2020 WL 6384878, at *4 (bank

   accounts in Costa Rica).



                                                        8
Case 1:20-cv-21574-FAM Document 131 Entered on FLSD Docket 08/23/2021 Page 9 of 9



          Thus, based on the authorities cited and the arguments made by the parties, Vital's motion

   to dissolve the writ of garnishment is granted because Vital's three Bank of America accounts are

   located in South Carolina, outside of the reach of Florida's writ of garnishment statute. Skulas,

   2010 WL 1790439, at *2; Inversiones, 2020 WL 6384299, at *4; see also Power Rental, 2021 WL

   268472, at *8; APR Energy, 2009 WL 425975, at *2-3; Stansell I, 149 F. Supp 3d. at 1339; Linstol

   USA, 2020 WL 224527, at *1.

                                           III.   CONCLUSION

          For the foregoing reasons, Vital's motion to dissolve the writ of garnishment as to Bank of

   America is granted. The Writ of Garnishment issued with respect to Bank of America is dissolved.



          DONE AND ORDERED in Chambers at Miami, Florida, this             ) } ~f August 2021.




   Copies furnished to:
   Counsel of Record




                                                   9
